DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 03/12/2019.
Claims 1-9 and 11-19 are elected.
Claims 10 and 20 are non-elected.
Claims 1-20 are pending.
Claims 1-9 and 11-19 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Restriction/Election Acknowledgement 
Applicant's election Claims 1-9 and 11-19 in the reply filed on 07/22/2021 is acknowledged.  There was no grounds made for a traversal and the response did not indicate an election without traverse; “If applicant wishes to traverse the restriction requirement, the reply must also include a traversal with specific reasons why applicant believes the restriction requirement is in error. The absence of any statement indicating whether the requirement to restrict is traversed or the failure to provide reasons for traverse will be treated as an election without traverse. See 37 CFR 1.111 and MPEP § 818.01. Therefore, Applicant's election of claims 1-9 and 11-19 will be treated as an election without traverse. Claims 10 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group(s).
Claim Objections
Claim 1 is objected to because of the following informalities:  “if an exchange request, of a specific user who owns at least a specific part of the first cryptocurrency which is an amount of the first cryptocurrency requested for conversion, for converting from the first cryptocurrency to the second cryptocurrency is acquired… if an exchange request, of the specific user who owns at least a particular part of the second cryptocurrency which is an amount of the second cryptocurrency requested for conversion, for converting from the second cryptocurrency to the first cryptocurrency is acquired”. The claim language and grammar require more clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. As described below, the claim(s) are/is directed to abstract idea(s), but there are no additional elements of the claim(s) that add sufficiently more to the abstract idea(s) to be permissible under 35 U.S.C. 101.
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of 
The 2019 PEG explains that the abstract idea exception includes the following groupings of subject matter: a) Mathematical concepts b) Certain methods of organizing human activity and c) Mental processes
Analysis
In the instant case, claim 1 is directed to a method and claim 11 is directed to an article of manufacture.

101 Analysis: Step 2a (Prong 1) – Identifying an Abstract Idea


101 Analysis: Step 2a (Prong 2) – Identifying a Practical Application
 The claim does not currently recite any additional elements or combination of additional elements that integrate the judicial exception into a practical application. All limitations presented in Applicants claim are accounted for and applied within the abstract idea. The use of a distributed ledger or blockchain does not preclude the claim from reciting an abstract idea as the blockchain recites functions of a generic computer component, such as storing the currency record. Therefore, based on case law precedent, the claims are claiming subject matter similar to concepts already identified by the courts as dealing with abstract ideas. See Alice Corp. Pty. Ltd., 134 S.Ct. at 2356 (citing Bilski v. Kappos, 561, U.S. 593, 611 (2010)). Mere instructions to apply the exception using generic computer components and limitations to a particular field of use or technological environment do not amount to practical applications.

101 Analysis - Step 2b
Viewed as a whole, instructions/method claims recite the concept of a fundamental economic practice in currency conversion as performed by a generic computer. The method claims do not, for example, purport to improve the functioning of the computer 

Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
Dependent claims do not resolve the deficiency of independent claims and accordingly stand rejected under 35 USC 101 based on the same rationale.
Dependent claims 2-9, and 12-19 are also rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 17 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 7 and 17 recite the limitation "the number of exchange requests". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Durbin et al (US 2015/0262173) (“Durbin”), and further in view of Bentov et al (US 2019/0156301) (“Bentov”).

Durbin - Some wire transfers may move funds from a customer account in one country to a customer account in another country. In response, the enterprise may decide to use a cryptocurrency to transfer the funds. .. wire transfer server 130 may include processor 131, memory 132, user accounts 134, transaction module 136, and transfer module 138. Processor 131 may include one or more microprocessors, controllers, or any other Suitable computing devices or resources. Processor 131 may work, either alone or with components of cryptocurrency wire transfer environment 100, to provide a portion or all of the functionality of cryptocurrency wire transfer environment 100 described herein. … Customer device 110 may communicate over network 120 with wire transfer server 130. Generally, wire transfer server 130 may be used by an enterprise to initiate and execute actions and transactions that allow the enterprise to complete a fund transfer request.  (¶ 12, 20)
 
for converting from the first cryptocurrency to the second cryptocurrency is acquired, instructing the first currency network to transfer an ownership of the specific part of the first cryptocurrency, from the specific user to the token-managing server and issue a specific part of the second cryptocurrency corresponding to the specific part of the first cryptocurrency and instructing the second currency network to transfer an 
Durbin -  The processor can transfer the first quantity of the cryptocurrency to a second cryptocurrency exchange and initiate the sale of the first quantity of the cryptocurrency at the second cryptocurrency exchange. The processor is further able to initiate the transfer of at least a portion of the resulting currency to a recipient… According to Some embodiments, transaction module 136 may initiate the debit of funds from a particular customer account 134 associated with customer 102. For example, customer 102 may request the transfer of a certain amount of funds from a particular customer account 134 in a certain currency. In response to the request, transaction module 136 may debit the particular customer account 134 in the certain amount (as well as any fees and other costs) in the certain currency….if customer 102 requests the transfer of X dollars from customer account 134, then transaction module 136 may request the purchase of a quantity of cryptocurrency worth approximately X dollars at a particular cryptocurrency exchange.   (Abstract; ¶ 12, 24, 27)

(b)    the token-managing server, if an exchange request, of the specific user who owns at least a particular part of the second cryptocurrency which is an amount of the second cryptocurrency requested for conversion, (¶ 12, 20, 42)
Durbin - Customer device 110 may communicate over network 120 with wire transfer server 130. Generally, wire transfer server 130 may be used by an 

for converting from the second cryptocurrency to the first cryptocurrency is acquired, instructing the second currency network to transfer an ownership of the particular part of the second cryptocurrency from the specific user to the token-managing server and revocate the particular part of the second cryptocurrency and instructing the first currency network to transfer an ownership of a particular part of the first cryptocurrency corresponding to the revocated particular part of the second cryptocurrency from the token-managing server to the specific user (¶ 12, 28, 29, 42-45, 48, 50-52).
Claim Interpretation- there is a conversion request, the second cryptocurrency is sent to the server, the server then requests the exchange of currency amount for the first cryptocurrency, the amount of which is sent to the user.
Durbin -  The processor can transfer the first quantity of the cryptocurrency to a second cryptocurrency exchange and initiate the sale of the first quantity of the cryptocurrency at the second cryptocurrency exchange. The processor is further able to initiate the transfer of at least a portion of the resulting currency to a recipient… After purchasing the quantity of cryptocurrency, wire transfer server 130 may then initiate the transfer of the quantity of cryptocurrency to a foreign exchange server 150 associated with a particular foreign cryptocurrency exchange. Wire transfer server 130 may do this by using transfer module 138 to request the transfer of the quantity of cryptocurrency over network 120 via links 

Durbin does not disclose the first blockchain network and the second blockchain network. Bentov teaches the first blockchain network and the second blockchain network (Abstract; ¶ 39-46, 67, 76, 79, 83, 88, 96, 114, 153-155)
Bentov - receipt of at least the specified threshold amount of evidence of confirmation of the first blockchain transaction on the first blockchain-based cryptocurrency system 107-1, the secure enclave 121 is configured to release the second blockchain transaction on the second blockchain-based cryptocurrency system 107-2. (¶ 79)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Durbin and Bentov in order to provide further protection for the exchange of multiple cryptocurrencies across multiple cryptocurrency systems (Bentov; ¶ 4, 5).

Regarding claims 3 and 13, Bentov discloses wherein the token-managing server allows the second cryptocurrency to have different units of values in each of the sub-blockchain networks (¶ 39-46, 67, 76, 83, 88, 96, 114, 153-155).
Regarding claims 4 and 14, Durbin discloses wherein the token-managing server allows an exchange rate between (i) the first cryptocurrency having a market value and (ii) the second cryptocurrency to be either fixed at a preset exchange rate or free-floating according to the market value (¶ 25, 45, 52).
Regarding claims 5 and 15, Durbin discloses wherein the token-managing server confirms one or more exchange requests for converting from the specific part of the first cryptocurrency to the specific part of the second cryptocurrency made by the specific user or one or more exchange requests for converting from the particular part of the second cryptocurrency to the particular part of the first cryptocurrency made by the specific user, and determines whether any of the exchange requests violates at least one preset rule (¶ 43-46, 49).
Claim Interpretation- The disclosure does not provide what these preset rules are. 
Regarding claims 6 and 16, Durbin discloses wherein the token-managing server manages at least one exchange rule and at least one exchange-rate generating rule between the first cryptocurrency and the second cryptocurrency (¶ 25, 26, 45, 49).
Regarding claims 7 and 17, Durbin discloses wherein the token-managing server determines at least one of (i) an exchange-rate function between the first cryptocurrency and the second cryptocurrency, (ii) an amount requestable per transaction corresponding to the exchange request, (iii) an amount requestable per user, (iv) an amount requestable during a specific period and the number of exchange requests allowed during the specific period, (v) an exchange-rate policy, (vi) an exchange commission-fee policy for a preset commission fee incurred by the conversion from the second cryptocurrency to the first cryptocurrency, (vii) a calculation policy for calculating a point in time of executing any conversion between the first cryptocurrency and the second cryptocurrency compared to a point in time of the exchange request, and (viii) a limiting policy on a total requested amount and on withdrawal per a total circulation of the second cryptocurrency (¶ 25-29, 45, 49).
Regarding claims 8 and 18, Durbin discloses wherein, at the step of (b), the token managing server (i) subtracts a preset commission fee from the particular part of the second cryptocurrency, in response to the exchange request for converting from the particular part of the second cryptocurrency to the particular part of the first cryptocurrency, (ii) revocates an adjusted particular part of the second 
Regarding claims 9 and 19, Durbin discloses wherein the token-managing server collects a certain part of the second cryptocurrency corresponding to commission fees, including the preset commission fee, from a first part of general users including the specific user into an incentive fund under an ownership of the token managing server (¶ 23-26, 27, 37, 42, 45, 50-52). Durbin does not disclose to thereby manage the incentive fund, and either distributes the certain part of the second cryptocurrency in the incentive fund to a second part of the general users by referring to degrees of contribution of the second part of the general users, or converts from the certain part of the second cryptocurrency to a certain part of the first cryptocurrency, to thereby distribute the certain part of the first cryptocurrency to owners of the certain part of the first cryptocurrency by referring to the degrees of contribution of the second part of the general users 
Bentov teaches to thereby manage the incentive fund, and either distributes the certain part of the second cryptocurrency in the incentive fund to a second part of the general users by referring to degrees of contribution of the second part of the general users, or converts from the certain part of the second cryptocurrency to a certain part of the first cryptocurrency, to thereby distribute the certain part of the first 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Durbin and Bentov in order to provide further protection for the exchange of multiple cryptocurrencies across multiple cryptocurrency systems (Bentov; ¶ 4, 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISIDORA I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/ISIDORA I IMMANUEL/Examiner, Art Unit 3685